UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10495 Fort Pitt Capital Funds (Exact name of registrant as specified in charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of principal executive offices) (Zip code) Douglas W. Kreps, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and address of agent for service) 866-688-8775 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2007 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT April 30, 2007 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholders, As of April 30, 2007 the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund was $17.18 per share. Total return (including a $0.625 per share dividend) for the six-months ended April 30, 2007 was 7.35 percent. This compares with a total return of 9.06 percent for the Wilshire 5000 Index for the same period. Total return for the year ended April 30, 2007 was 11.31 percent, compared to 14.52 percent for the Wilshire 5000. For the five-years ended April 30, 2007, the Fund returned 12.93 percent annualized, compared to 9.67 percent annualized for the Wilshire 5000. Since inception on December 31, 2001, the Fund has produced a total return of 13.10 percent annualized (92.70 percent cumulative), compared to 8.22 percent annualized (52.37 percent cumulative) for the Wilshire 5000. The total annual operating expenses for the Fund are 1.81%.
